DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer filed on 04/20/2021 is disapproved. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 23, 25-27, 29-31 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,080,121 in view of Henrick (US Patent 6,628,940 B1), and further in view of Galvin (US Pub 2010/0078536 A1) or Pliner et al. “Pliner” (US Pub 2013/0150134 A1).  
processor” and “programming through a wireless connection”.  These teachings are disclosed by Henrick (figure 1, column 5 lines 56-64: a processor within the mobile terminal 400 for performing functions; column 2 lines 3-5 and 11-18, column 5 line 65-column 6 line 7, column 7 lines 11-24, claim 1, wirelessly and remotely downloading user information into the mobile device 105 by programming the mobile device 105).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Henrick into the art of claim 11 of U.S. Patent No. 10,080,121 as to include the processor to effectively perform wireless communication and to include wireless connection for programming to increase mobility and convenience.   
U.S. Patent No. 10,080,121 in combination with Henrick does not mention a housing configured to be attached to a fixed surface, the apparatus is configured to wirelessly transmit the message when the housing is attached to the fixed surface.
Galvin (Abstract, figure 3) discloses an attachment for attaching a portable electronic device to a table.  Or Pliner (Abstract, figures 6B and 6C) discloses a smart phone charger for attaching a smart phone to a wall.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Galvin or Pliner into the art of U.S. Patent No. 10,080,121 as modified by Henrick as to use an attachment for attaching the smart device to a table (fixed surface) or wall while using the smart device for improving convenience. 

 	Regarding claim 26, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 23, claim 14 of U.S. Patent No. 10,080,121 further discloses the subject of conflicting claim 26.
Regarding claim 27, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 26, claim 16 of U.S. Patent No. 10,080,121 further discloses the subject of conflicting claim 27. 
Regarding claim 29, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 23, claims 11 and 17 of U.S. Patent No. 10,080,121 further discloses the subject of conflicting claim 29.
Regarding claim 30, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 23, claim 18 of U.S. Patent No. 10,080,121 further discloses the subject of conflicting claim 30.
Regarding claim 31, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 23, claim 15 of U.S. Patent No. 10,080,121 further discloses the subject of conflicting claim 31.  
For claim 33, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin substantially teaches the limitation of claim 23, Galvin further discloses comprising a clip, a stand, or a hook for attaching the housing to the fixed surface (figure 3, Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection  into the art of claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin as to use an attachment for attaching the smart phone to a table (fixed surface) while using the smart phone for improving convenience. 
For claim 34, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin substantially teaches the limitation of claim 23, Galvin further discloses further comprising a tape for attaching the housing to the fixed surface ([0050], [0051], a double sided tape arrangement).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Galvin into the art of claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin as to use an attachment for attaching the smart phone to a table (fixed surface) while using the smart phone for improving convenience. 

5.	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin above, and further in view of Riccardi (US Pub 2008/0232089 A1).  
Regarding claim 24, U.S. Patent No. 10,080,121 in combination with Henrick and Galvin substantially teaches the limitation of claim 23, but fails to disclose further comprising a removable adhesive for attaching the housing to the fixed surface. 
However this teaching is disclosed by Riccardi ([0014], figure 1, removable fasteners for attaching the mobile device 1 to the surface of the plate 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the selection techniques taught by Riccardi into the art of claims 11-18 of .     

6.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin/Pliner above, and further in view of Cook et al. “Cook” (US Pub 2011/0195701 A1).  
Regarding claim 28, claims 11 and 14 of U.S. Patent No. 10,080,121 in combination with Henrick and Galvin/Pliner substantially teaches the limitation of claim 26, but fails to disclose wherein the wireless communications protocol is Wi-Fi protocol.  
Wi-Fi protocol is well known in the art as disclosed by Cook ([0010], [0039]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the selection techniques taught by Cook into the art of claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin/Pliner as to use Wi-Fi protocol for improving protocol diversity and compatibility.     

7.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,080,121 as modified by Henrick and Galvin above, and further in view of Cho (US Pub 2012/0252543 A1).
For claim 32, U.S. Patent No. 10,080,121 as modified by Henrick and Galvin substantially teaches the limitation of claim 23, but fails to disclose further comprising a magnet for attaching the housing to the fixed surface.
This teaching is disclosed by Cho (Figures 1A-1D, Abstract).
.     

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 23, 25-26, 28-31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam et al. “Ramalingam” (US Patent 8,135,624 B1) in view of Henrick (US Patent 6,628,940 B1) and Cook et al. “Cook” (US Pub 2011/0195701 A1), and further in view of Galvin (US Pub 2010/0078536 A1) or Pliner et al. “Pliner” (US Pub 2013/0150134 A1).  
Consider claim 23, Ramalingam discloses an apparatus (mobile device 104) (Abstract, figures 1 and 2, the mobile device 104) comprising: a processor (figure 2, processor 202); 
a memory (figure 2, memory 204); 
a wireless communications circuit (figure 2, column 6 lines 30-41, wireless network interface 232); and 
a button (column 12 lines 21-23: a particular number on a numeric key pad), wherein a single user action applied to the button is sufficient to trigger an activation of the apparatus without any user selection of order details (column 12 lines 12-23: completing purchase by pressing the particular number key and using the preset preference information 612 which indicates the good or service to be purchased); 
wherein: the apparatus is configured to wirelessly transmit a message (the preset preference information 612) to a communication device (column 4 lines 5-23: wireless network device 116 or 806) (figures 1 and 8, column 13 lines 44-51, column 14 lines 2-6, mobile device 104 communicates with the merchant device 106 via network device 
the message (activation by the particular number key and sending the preset preference information 612) is configured to trigger the communication device (wireless network device 116 or 806) to forward the message to a recipient device (forward the preset preference information 612 to merchant device 106) in automated response to receipt of the message at the communication device (the preset preference information 612 is forwarded from network device 116 or 806); and 
the message is further configured to cause the recipient device to process a purchase order in response to receiving the message by extracting order details included in the message (column 12 lines 1-23, the extracted order is a tall latte by the coffee shop merchant device 106); 
wherein: the order details describe a good or a service to be purchased (column 12 lines 1-23, the preset preference information 612 is a tall latte); and 
the order details (column 11 line 55-column 12 line 3: user preference information 612 indicates a good e.g. a tall latte) are stored on the apparatus by downloading into the apparatus through a wireless connection (wireless network 116) to a computer (server 118) (figures 1 and 4, column 7 line 45-column 8 line 3: “…the user information 122 stored on the server(s) 118 may be used to backup or restore the user information 210 on the mobile device 104…The user profile 404 may contain user preferences, lists of interests and hobbies, indications of which types of communications and/or transactions the user 102 has selected to receive…”, column 11 line 55-column 12 line 3: “…The preference information 612 may indicate what type of good or service 
Ramalingam mentions the user information is downloaded into the mobile device 104 from the server 118 wirelessly (figures 1 and 4, column 7 line 45-column 8 line 3), however Ramalingam does not particularly mention the user information are stored on the mobile device by programming the mobile device. 
This teaching is disclosed by Henrick (figure 1, column 2 lines 3-5 and 11-18, column 5 line 65-column 6 line 7, column 7 lines 11-24, claim 1, wirelessly and remotely downloading user information into the mobile device 105 by programming the mobile device 105).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Henrick into the art of Ramalingam as to securely and easily receive the user information by programming.    
Ramalingam in combination with Henrick does not mention the wireless communications circuit powered by a battery.  
It is well known in the art that a battery is used in a mobile device for powering wireless communications circuit and other circuits within the mobile device, as disclosed by Cook ([0017], [0028], [0033], [0037], [0038], figures 6 and 7, a battery powering wireless device 68 or smartphone 62 with at least one Wi-Fi circuit 83).  

Ramalingam in combination with Henrick and Cook does not mention a housing configured to be attached to a fixed surface, the apparatus is configured to wirelessly transmit the message when the housing is attached to the fixed surface.
Galvin (Abstract, figure 3) discloses an attachment for attaching a portable electronic device to a table.  Or Pliner (Abstract, figures 6B and 6C) discloses a smart phone charger for attaching a smart phone to a wall.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Galvin or Pliner into the art of Ramalingam as modified by Henrick and Cook as to use an attachment for attaching the smart phone to a table (fixed surface) or wall while using the smart phone for improving convenience. 
Consider claim 25, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 23, Ramalingam further discloses comprising an indicator (column 12 lines 21-23, number indication of the numeric key pad, or indication of the virtual key on the touch screen display). 
Consider claim 26, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 23, Ramalingam further discloses wherein the wireless communications circuit is configured to use a wireless 
Consider claim 28, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 26, Cook further discloses a wireless communications protocol is Wi-Fi protocol (Cook: [0010], [0039], the smartphone uses Wi-Fi protocol network to communicate with a central server). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Cook into the art of Ramalingam as modified by Henrick, Cook and Galvin/Pliner as to use Wi-Fi protocol for improving protocol diversity and compatibility.     
Consider claim 29, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 23, Ramalingam further discloses wherein the order details of the message are stored in the memory (column 7 line 45-column 8 line 3, column 11 line 55-column 12 line 3, the user information 122 may contain some or all of the same information stored as user information 210 (including user preference information 612) on the mobile device 104; Figure 2, the user information 210 is stored on memory 204). 
Consider claim 30, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 23, Ramalingam further discloses wherein the order details are programmed over the Internet (Ramalingam: figures 1 and 4, column 7 line 45-column 8 line 3: “…the user information 122 stored on the server(s) 118 may be used to backup or restore the user information 210 on the the Internet (column 4 lines 6-10)).  Henrick discloses downloading user information by programming as stated above in response to claim 23.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Henrick into the art of Ramalingam as modified by Henrick, Cook and Galvin/Pliner as to securely and easily receive the user information by programming.    
 Consider claim 31, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 23, Ramalingam further discloses further comprising a connection port for connecting the apparatus (Ramalingam: the mobile device 104) to a computer (the server 118) for programming the apparatus with the order details (user preference information 612) (Ramalingam: figures 1 and 4, column 7 line 45-column 8 line 3: “…the user information 122 stored on the server(s) 118 may be used to backup or restore the user information 210 on the mobile device 104…The user profile 404 may contain user preferences, lists of interests and hobbies, indications of which types of communications and/or transactions the user Henrick discloses downloading user information by programming as stated above in response to claim 23.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Henrick into the art of Ramalingam as modified by Henrick, Cook and Galvin/Pliner as to securely and easily receive the user information by programming.    
For claim 33, Ramalingam in combination with Henrick, Cook and Galvin substantially teaches the limitation of claim 23, Galvin further discloses comprising a clip, a stand, or a hook for attaching the housing to the fixed surface (figure 3, Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Galvin into the art of Ramalingam as modified by Henrick, Cook and Galvin as to use an attachment for attaching the smart phone to a table (fixed surface) while using the smart phone for improving convenience. 
For claim 34, Ramalingam in combination with Henrick, Cook and Galvin substantially teaches the limitation of claim 23, Galvin further discloses further 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Galvin into the art of Ramalingam as modified by Henrick, Cook and Galvin as to use an attachment for attaching the smart phone to a table (fixed surface) while using the smart phone for improving convenience. 

12.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam as modified by Henrick, Cook and Galvin above, further in view of Riccardi (US Pub 2008/0232089 A1).  
Consider claim 24, Ramalingam in combination with Henrick, Cook and Galvin substantially teaches the limitation of claim 23, but fails to disclose further comprising a removable adhesive for attaching the housing to the fixed surface. 
However this teaching is disclosed by Riccardi ([0014], figure 1, removable fasteners for attaching the mobile device 1 to the surface of the plate 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Riccardi into the art of Ramalingam as modified by Henrick, Cook and Galvin as to use removable fasteners in the attachment for improving convenience.     

27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam as modified by Henrick, Cook and Galvin/Pliner above, further in view of Agarwal et al. “Agarwal” (US Pub 2005/0216341 A1).
Consider claim 27, Ramalingam in combination with Henrick, Cook and Galvin/Pliner substantially teaches the limitation of claim 26, but fails to disclose wherein the wireless communications protocol is Bluetooth protocol for communication to the merchant server via the network 116.    
Agarwal discloses (figure 20, [0115]) a mobile device (mobile device 2001) using Bluetooth protocol to connect to a server (content server A 2021) via a Bluetooth access point/network (Bluetooth Access Point A 2011).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Agarwal into the art of Ramalingam as modified by Henrick, Cook and Galvin/Pliner as to use Bluetooth access point for improving protocol diversity and compatibility.   

14.	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam as modified by Henrick, Cook and Galvin above, further in view of Cho (US Pub 2012/0252543 A1).
For claim 32, Ramalingam in combination with Henrick, Cook and Galvin substantially teaches the limitation of claim 23, but fails to disclose further comprising a magnet for attaching the housing to the fixed surface.
This teaching is disclosed by Cho (Figures 1A-1D, Abstract).
.     

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
May 27, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643